DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
2.	Acknowledgment is made of Applicant’s submission of terminal disclaimer, dated January 29, 2021 and is accepted.
Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of amendment with remarks November 10, 2020. The drawings sheets for FIGs 14-17, 19 and 21 with the specification have been amended; claims 2, 5, 6, 18, 21, 22, 34, 36, 37, 40, 42, and 43 have been amended. Claims 1-46 are pending. This communication is considered fully responsive and sets forth below.
4.	Objection to Specification: in the Response filed November 10, 2020, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
5.	Claims Objections: in the Response, filed November 10, 2020, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.

Allowable Subject Matter
7.	Claims 1-46 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Tsai et al. (US 2017/0332359) and Axmon et al. (US 2018/0145819) are generally directed to various aspects of obtaining new radio download numerology allocation information through master information block data, system information block data, or radio resource control signals, and using it along with a reference signal detected in a search space to obtain resource element positions in an antenna port reference signal in a resource block that belongs to a particular band slice according to a reference signal allocation scheme; and re-tuning to the downlink carrier from time to time in the manner that allows the wireless communication device to correct and maintain its time and frequency synchronization with respect to the network. 
However, in consideration of the claim amendment with arguments/remarks filed on November 10, 2020, the terminal disclaimer submitted January 29, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

Similar limitations are included in claim 33.
“determining, by a base station, a set of resources for a tracking reference 3 signal in a first transmission time interval (TTI),” and “the set of resources4 comprising a plurality of sub-patterns for a set of sub-carriers of a carrier for a user5 equipment (UE) for a set of symbol periods in the first TTI, the plurality of sub-patterns6 spanning a first portion of a bandwidth of the carrier,” as specified in claim 17. 
Similar limitations are included in claim 39.
Dependent claims 2-16, 18-32, 34-38, and 40-46 are also allowable for incorporating the features recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473